UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6771



JEFFREY BERNARD LINEBERGER,

                                              Plaintiff - Appellant,

          versus


MICHAEL YORK, Administrator I; JOHN J. HAMLIN,
Programs Administrator II; THEODIS BECK,
Secretary of D.O.C.; JUANITA H. BAKER,
Chairperson of the North Carolina Parole;
KAREM R. PARDUE, Senior Parole Case Analyst;
MARY HARROP, Parole Case Analyst; JUDY H.
SILLS,   Manager   of   the   North   Carolina
Department of Corrections,

                                             Defendants - Appellees.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-02-210-1)


Submitted:   August 28, 2003            Decided:   September 24, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Bernard Lineberger, Appellant Pro Se. Elizabeth F. Parsons,
OFFICE OF THE ATTORNEY GENERAL, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jeffrey Bernard Lineberger appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.   See Lineberger v. York,

No. CA-02-210-1 (M.D.N.C. Apr. 25, 2003).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2